DETAILED ACTION
This Office Action is sent in response to Applicant's Communication received 03/14/2022 for 17694349. Claims 1-20 are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
Claim 5 is objected to because of the following informalities.
Claim 5 recites “a respective agenda of the plurality of agendas that includes to the first agenda item” which appears to include a typo and has been interpreted as “a respective agenda of the plurality of agendas that includes [[to]] the first agenda item”.
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-18 of U.S. Patent No. 11308427, hereinafter ‘427 patent. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

As to claim 1, the ‘427 patent teaches a method for displaying a representation of media data that corresponds to a group event [claim 1, displaying a representation of media data that corresponds to a group event], the method comprising, at an electronic device [claim 1, at a computing device] and during the group event [claim 1, during the group event]:
obtaining media data captured during the group event [claim 1, during the group event: obtaining media data], wherein at least a first agenda item and a second distinct agenda item are discussed during the group event [claim 1, media data during which at least one of a first agenda item and a second distinct agenda item … is discussed];
enabling display of the representation of the media data in a user interface [claim 1, enabling display of the representation of the media data in a user interface] on which a plurality of first portions and a second portion of the representation are arranged along a time axis [claim 1, arranging a plurality of portions of the representation along a time axis], wherein the plurality of first portions discuss the first agenda item, and the second portion discusses the second agenda item [claim 1, determining that a plurality of first non-contiguous portions of the representation of the media data discuss the first agenda item and that a second portion of the representation of the media data discusses the second agenda item], and the second portion is arranged between and separates two of the first portions [claim 1, the second portion of the second agenda item separates two of the first non-contiguous portions of the first agenda item];
detecting a user input action at any one of the first portions of the representation [claim 1, detecting a user input action at any one of the first non-contiguous portions of the representation discussing the first agenda item]; and
in response to detecting the user input action [claim 1, in response to detecting a user input action], concurrently on the user interface:
visually emphasizing all of the plurality of the first portions of the representation on the user interface [claim 1, visually emphasizing all of the plurality of the first non-contiguous portions of the representation];
displaying text describing the first agenda item in association with the plurality of the first portions of the representation [claim 1, displaying text describing the first agenda item with the plurality of the first non-contiguous portions of the representation]; and
displaying the second portion of the representation without visual emphasis [claim 1, displaying the second portion of the representation …. without the visual emphasis].

As to claim 11, the ‘427 patent teaches an electronic device [claim 10, electronic device], comprising: one or more processors [claim 10, one or more processors]; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions [claim 10, memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions] for:
obtaining media data captured during a group event [claim 10, during the group event: obtaining media data], wherein at least a first agenda item and a second distinct agenda item are discussed during the group event [claim 10, media data during which at least one of a first agenda item and a second distinct agenda item … is discussed];
enabling display of a representation of the media data in a user interface [claim 10, enabling display of a representation of the media data in a user interface] on which a plurality of first portions and a second portion of the representation are arranged along a time axis [claim 10, arranging a plurality of portions of the representation along a time axis], wherein the plurality of first portions discuss the first agenda item, and the second portion discusses the second agenda item [claim 10, determining that a plurality of first non-contiguous portions of the representation of the media data discuss the first agenda item and that a second portion of the representation of the media data discusses the second agenda item], and the second portion is arranged between and separates two of the first portions [claim 10, wherein on the time axis, the second portion of the second agenda item separates two of the first non-contiguous portions of the first agenda item];
detecting a user input action at any one of the first portions of the representation [claim 10, detecting a user input action at any one of the first non-contiguous portions of the representation]; and
in response to detecting the user input action [claim 10, in response to detecting a user input action], concurrently on the user interface:
visually emphasizing all of the plurality of the first portions of the representation on the user interface [claim 10, visually emphasizing all of the plurality of the first non-contiguous portions of the representation];
displaying text describing the first agenda item in association with the plurality of the first portions of the representation [claim 10, displaying text describing the first agenda item with the plurality of the first non-contiguous portions of the representation]; and
displaying the second portion of the representation without visual emphasis [claim 10, displaying the second portion of the representation … without the visual emphasis].

As to claim 17, the ‘427 patent teaches a non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of an electronic device, the one or more programs comprising instructions [claim 16, non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of an electronic device, the one or more programs comprising instructions] for:
obtaining media data captured during a group event [claim 16, during the group event: obtaining media data], wherein at least a first agenda item and a second distinct agenda item are discussed during the group event [claim 16, determining non-consecutive time frames of the media data during which at least one of a first agenda item and a second distinct agenda item … is discussed];
enabling display of a representation of the media data in a user interface [claim 16, enabling display of a representation of the media data in a user interface] on which a plurality of first portions and a second portion of the representation are arranged along a time axis [claim 16, arranging a plurality of portions of the representation along a time axis], wherein the plurality of first portions discuss the first agenda item, and the second portion discusses the second agenda item [claim 16, determining that a plurality of first non-contiguous portions … discuss the first agenda item and that a second portion … discusses the second agenda item], and the second portion is arranged between and separates two of the first portions [claim 16, wherein on the time axis, the second portion of the second agenda item separates two of the first non-contiguous portions of the first agenda item];
detecting a user input action at any one of the first portions of the representation [claim 16, detecting a user input action at any one of the first non-contiguous portions of the representation]; and
in response to detecting the user input action [claim 16, in response to detecting a user input action], concurrently on the user interface:
visually emphasizing all of the plurality of the first portions of the representation on the user interface [claim 16, visually emphasizing all of the plurality of the first non-contiguous portions of the representation];
displaying text describing the first agenda item in association with the plurality of the first portions of the representation [claim 16, displaying text describing the first agenda item with the plurality of the first non-contiguous portions of the representation]; and
displaying the second portion of the representation without visual emphasis [claim 16, displaying the second portion of the representation … without the visual emphasis].

The dependent claims in the table below are taught by the reference patent:

Instant application
2
3
4
5
6
7
8
‘427 patent
1
5
1, 2
3
4
1, 6
8


Instant application
9
10
12
13
14
15
16
‘427 patent
9
1
11
12
7
13
10


Instant application
18
19
20
‘427 patent
16
17
18


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon et al (US 20120323575 A1) in view of Cartwright et al. (US 20180006837 A1).

As to claim 1, Gibbon discloses a method for displaying a representation of media data that corresponds to a group event [Fig. 5, para 0046, 0057, display visualization of conference], the method comprising, at an electronic device [Fig. 1, para 0011, computer system] and during the group event [para 0024, 0034, perform conference analysis in real-time]:
obtaining media data captured during the group event [para 0025-0026, 0050, server records conference audio], wherein at least a first agenda item and a second distinct agenda item are discussed during the group event [para 0031, 0044-0045, 0066, determine speech segments discuss topic within multiple agenda topics];
enabling display of the representation of the media data in a user interface on which a plurality of first portions and a second portion of the representation are arranged along a time axis [Fig. 5, para 0048, 0056-0057, generate visual representation of conference segments with an arrow delineating conference duration (read: time axis)], wherein the plurality of first portions discuss the first agenda item, and the second portion discusses the second agenda item [para 0044-0045, 0056-0057, generate segments from analyzing segments of conference audio including recognized agenda topic];
detecting a user input action at any one of the first portions of the representation [para 0071, user input to search for particular topic, note topic is included in visualization with recognized segments]; and
in response to detecting the user input action, concurrently on the user interface:
visually emphasizing all of the plurality of the first portions of the representation on the user interface [para 0078-0079, representation selectively displays segments meeting search criteria of searched topic, note other segments may be hidden that result in visually emphasizing segments of searched topic]; and
displaying text describing the first agenda item in association with the plurality of the first portions of the representation [Fig. 5, para 0056, 0068, display visualization including text reflecting agenda topic].
However, Gibbon does not specifically disclose the second portion is arranged between and separates two of the first portions; displaying the second portion of the representation without visual emphasis.
Cartwright discloses wherein the second portion is arranged between and separates two of the first portions [Fig. 36, para 0720-0722, display waveform data between instances of speech matching search]; and displaying the second portion of the representation without visual emphasis [Fig. 36, para 0721-0722, display waveform data between speech instances, note speech instances are visually emphasized with solid rectangle when waveform data between is not].
Gibbon and Cartwright are analogous art to the claimed invention being from a similar field of endeavor of electronic meeting systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion as disclosed by Gibbon with the arrangement and non-emphasis of another portion as disclosed by Cartwright with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Gibbon as described above to produce a better user experience in reviewing a record [Cartwright, para 0269, 0663].

As to claim 2, Gibbon discloses the method of claim 1, further comprising:
converting the captured media data to a searchable version of the media data [para 0050, 0052-0054, generate indexed words from recorded conference audio]; and 
searching the searchable version of the media data to determine the plurality of first portions discussing the first agenda item and the second portion discussing the second agenda item [para 0044-0045, 0056-0057, compare recognized words with agenda topics and segments discussing particular topics].

As to claim 3, Gibbon discloses the method of claim 2, wherein converting the captured media data to the searchable version of the media data includes
performing speech-to-text processing [para 0045, 0052, 0054, recognize words from audio] and
comparing text obtained from the speech-to-text processing with the text describing the first agenda item [para 0045, compare recognized words to agenda topics].

As to claim 4, Gibbon discloses the method of claim 1, further comprising:
obtaining agenda data that includes indications of a plurality of agenda items that correspond to the group event, the plurality of agenda items including the first agenda item and the second agenda item [para 0044-0045, server receives multiple agenda topics for audio conference]; and
automatically generating the plurality of agenda items including the first and second agenda items from the agenda data based on information stored by an organization data structure [para 0042, 0044-0045, determine topics from pre-set agenda (read: information), where information is stored in system (read: organization) memory].

As to claim 8, Gibbon discloses the method of claim 1, wherein enabling display of the representation of the media data in the user interface further includes: displaying one or more markers to visually distinguish portions of the representation that correspond to the first and second agenda items [Fig. 5, para 0056, 0068, display visualization segments including text reflecting agenda topic].

As to claim 10, Gibbon discloses the method of claim 1, wherein the representation includes … audio … [], and each of the first and second portions includes a respective portion of the audio … [para 0031, 0050, generate visualization of conference audio including conference audio segmented into agenda topics].
However, Gibbon does not specifically disclose wherein the representation includes an audio waveform, and each of the first and second portions includes a respective portion of the audio waveform.
Cartwright discloses wherein the representation includes an audio waveform [Fig. 36, para 0717, 0721, display area displays waveform instances], and each of the first and second portions includes a respective portion of the audio waveform [Fig. 36, para 0337, 0720-0722, waveforms include instances of participant speech].
Gibbon and Cartwright are analogous art to the claimed invention being from a similar field of endeavor of electronic meeting systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the representation of media as disclosed by Gibbon to display audio waveform data as disclosed by Cartwright with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Gibbon as described above to produce a better user experience in reviewing a record [Cartwright, para 0269, 0663].

As to claim 11, Gibbon and Cartwright, combined at least for the reasons above, Gibbon discloses an electronic device [Fig. 1, para 0011, computer system], comprising: one or more processors [para 0013, processor]; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions [para 0013-0014, medium stores instructions executed by processor] for: performing limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 12, Gibbon discloses the electronic device of claim 11, wherein information corresponding to a speaker at the group event is displayed at a location in the user interface that corresponds to a portion of the representation associated with the speaker [para 0058-0059, 0070-0071, 0073, provide segment visualization defined by visual perimeter within which text reflective of context is provided, where context includes segment conference speaker name].

As to claim 13, Gibbon discloses the electronic device of claim 11, wherein information identifying at least one person associated with the first agenda item is displayed at a location in the user interface that corresponds to the plurality of first portions of the representation [para 0058-0059, 0070-0071, 0073, provide segment visualization for conference topic (read: agenda item) defined by visual perimeter within which text reflective of context is provided, where context includes segment conference speaker name].

As to claim 14, Gibbon discloses the electronic device of claim 11, wherein the media data includes data recorded at a plurality of personal devices of respective attendees of the group event [Fig. 2, para 0025-0026, communicate audio from various communication devices of speakers participating in audio conference].

As to claim 15, Gibbon discloses the electronic device of claim 11, wherein the representation of the media data is updated as the media data is captured [para 0024, 0034, perform visualization and analysis as recording during the conference is taking place].

As to claim 16, Gibbon and Cartwright, combined at least for the reasons above, discloses the electronic device of claim 11 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

As to claim 17, Gibbon and Cartwright, combined at least for the reasons above, Gibbon discloses a non-transitory computer-readable storage medium storing one or more programs for execution by one or more processors of an electronic device, the one or more programs comprising instructions [Fig. 1, para 0013-0014, medium stores instructions executed by computing system with processor] for: performing limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

As to claim 18, Gibbon and Cartwright, combined at least for the reasons above, discloses the non-transitory computer-readable storage medium of claim 17 comprising limitations substantially similar to those recited in claim 2 and is rejected under similar rationale.

As to claim 19, Gibbon discloses the non-transitory computer-readable storage medium of claim 17, the one or more programs further comprising instructions for: determining a time frame of the media data that corresponds to a key term associated with the group event [para 0045, 0066, analyze recognized speech to identify segment time, where segment includes a conference topic (read: key term)], wherein displaying the representation of the media data includes displaying a third portion of the representation of the media data that corresponds to the time frame [Fig. 5, para 0058, 0066, 0073, provide segment visualization defined by visual perimeter within which text reflective of context is provided, where context includes segment time].

Claims 5-7, 9, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbon and Cartwright as applied to claims 1 and 17 above, and further in view of Nelson et al. (US 20190273767 A1).

As to claim 5, Gibbon discloses the method of claim 1, further comprising:
automatically generating a plurality of agenda items including the first and second agenda items based on information … [para 0044-0045, determine topics from pre-set agenda];
determining, from the media data, a respective agenda … that includes to the first agenda item [para 0044-0045, determine agenda with topics for recorded conference];
wherein enabling display of the representation of the media data includes enabling display of an indication of a source … that includes the first agenda item [Fig. 5, para 0056-0057, display visualization including term text reflecting conference including discussed agenda topic].
However, Gibbon and Cartwright do not specifically disclose information from a plurality of agendas; a respective agenda of the plurality of agendas that includes to the first agenda item; and a source of the respective agenda of the plurality of agendas that includes the first agenda item, wherein the source is one or more of: a project within an organization, a calendar invitation, or a group event invitation.
Nelson discloses: information from a plurality of agendas [para 0163-0164, agenda items generated from other agendas]; a respective agenda of the plurality of agendas that includes to the first agenda item [Fig. 2H, para 0163-0165, item from agenda of prior meeting, where agenda is retrieved from other agendas]; and a source of the respective agenda of the plurality of agendas that includes the first agenda item, wherein the source is one or more of: a project within an organization [Fig. 2H, para 0163-0165, suggested agenda item from agenda of prior meeting for a project within an entity (read: organization), note strikethrough indicates non-selected alternatives], 
Gibbon, Cartwright, and Nelson are analogous art to the claimed invention being from a similar field of endeavor of electronic meeting systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the generated agenda items as disclosed by Gibbon and Cartwright with generating agenda items from a plurality of agendas and sources as disclosed by Nelson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Gibbon and Cartwright as described above to improve the efficiency of creating and conducting electronic meetings [Nelson, para 0117].

As to claim 6, Gibbon discloses the method of claim 1, further comprising:
obtaining indications of a plurality of group event attendees [para 0026-0027, recorded audio includes speech from different speakers during conference]; and
identifying a first attendee of the plurality of group event attendees [para 0026-0028, identify speaker].
However, Gibbon and Cartwright do not specifically disclose wherein the first agenda item is assigned to the first attendee and a task is assigned to the first attendee; and determining that the first agenda item is associated to the task based on the first agenda item and the task being assigned to the first attendee.
Nelson discloses wherein the first agenda item is assigned to the first attendee and a task is assigned to the first attendee [Fig. 2I, para 0168, 0267, identify agenda item regarding (read: assigned to) meeting participant, where agenda items may include an action item (read: task) assigned to meeting participant]; and determining that the first agenda item is associated to the task based on the first agenda item and the task being assigned to the first attendee [Fig. 2I, para 0167-0168, identify prior meeting with agenda item including action item was assigned to participant].
Gibbon, Cartwright, and Nelson are analogous art to the claimed invention being from a similar field of endeavor of electronic meeting systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attendee as disclosed by Gibbon and Cartwright with an attendee having an agenda item and task assigned to them as disclosed by Nelson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Gibbon and Cartwright as described above to allow decisions to be made more quickly and provide higher confidence in the usefulness of electronic meetings [Nelson, para 0117].

As to claim 7, Gibbon discloses the method of claim 1, wherein: the representation comprises a set of frames … ; the plurality of first portions of the representation of the media data includes a first subset of the set of frames … ; the second portion of the representation includes a second subset of the set of frames … ; and the first subset of frames is visually emphasized relative to the second subset of the set of frames … [Fig. 5, para 0056-0057, 0068-0070, visualization displays segments in the form of boxes including lines (read: set of frames), where visualization includes segments discussing a topic as delineated by lines (read: first subset of frames) and other segments discussing another topic delineated by lines (read: second subset), where segments of first topic are visually emphasized by being positioned at beginning of visualization]..
However, Gibbon and Cartwright do not specifically disclose a set of frames of video; the set of frames of video; a second subset of the set of frames of video.
Nelson discloses a set of frames of video; the set of frames of video; a second subset of the set of frames of video [para 0277-0278, 0394, capture meeting video data, where video data includes multiple images (read: frames)].
Gibbon, Cartwright, and Nelson are analogous art to the claimed invention being from a similar field of endeavor of electronic meeting systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of frames as disclosed by Gibbon and Cartwright with the set of frames of video as disclosed by Nelson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Gibbon and Cartwright as described above to provide higher confidence in the usefulness of electronic meetings [Nelson, para 0117].

As to claim 9, Gibbon discloses the method of claim 1, further comprising:
receiving indications of a plurality of group event attendees [para 0026-0027, recorded audio includes speech from different speakers during conference];
identifying a first attendee, of the plurality of group event attendees, that is associated with a project [para 0026-0028, identify speaker from speakers at conference (read: project, note broadest reasonable interpretation of project includes any planned undertaking including conferences)]; and
determining that the first agenda item is associated to the project based on: (i) an association of the first attendee with the project and (ii) the first agenda item … [para 0044-0045, generate visualization for audio conference including agenda topic from conference audio including speaker attending conference and discussed agenda topic].
However, Gibbon and Cartwright do not specifically disclose wherein the first agenda item is assigned to the first attendee; and the first agenda item being assigned to the first attendee.
Nelson discloses wherein the first agenda item is assigned to the first attendee [Fig. 2I, para 0168, 0267, identify agenda item regarding (read: assigned to) meeting participant]; and the first agenda item being assigned to the first attendee [Fig. 2I, para 0168, 0267, identify agenda item regarding (read: assigned to) meeting participant].
Gibbon, Cartwright, and Nelson are analogous art to the claimed invention being from a similar field of endeavor of electronic meeting systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attendee as disclosed by Gibbon and Cartwright with an attendee having an agenda item assigned to them as disclosed by Nelson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Gibbon and Cartwright as described above to allow decisions to be made more quickly and provide higher confidence in the usefulness of electronic meetings [Nelson, para 0117].

As to claim 20, Gibbon discloses the non-transitory computer-readable storage medium of claim 17, the one or more programs further comprising instructions for:
automatically generating a plurality of agenda items including the first and second agenda items [para 0042, 0044-0045, determine topics from pre-set agenda (read: information)]; and
during the group event, displaying a prompt during the group event based on the captured media data and a plurality of agenda items [para 0056-0057, 0067-0068, display visualization including text (read: prompt) based on recorded audio and agenda topics, note the broadest reasonable interpretation of the term prompt includes anything that may provoke action and that the displayed text may be used in a search query performed by the user], wherein the prompt includes any of an indication of a … time for the group event [Fig. 5, para 0057, 0066, 0077, visualization includes tags identifying times relative to the conference]; 
However, Gibbon and Cartwright do not specifically disclose a remaining time for the group event.
Nelson discloses a remaining time for the group event [Fig. 2D, para 0204, provide visual indication of timer for entire meeting].
Gibbon, Cartwright, and Nelson are analogous art to the claimed invention being from a similar field of endeavor of electronic meeting systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the representation including a time as disclosed by Gibbon and Cartwright with an indication of a remaining time for an event as disclosed by Nelson with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Gibbon and Cartwright as described above to allow decisions to be made more quickly and provide higher confidence in the usefulness of electronic meetings [Nelson, para 0117].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanaka (US 20160247542 A1) generally discloses a voice representation interface that visually emphasizes selected waveform portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145